      CASE 0:18-cv-02906-PJS-DTS Document 1 Filed 10/11/18 Page 1 of 14



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
________________________________________________________________________

   DANIELLE REED, individually
   and on behalf of all others similarly
   situated,
                                               CIVIL ACTION NO.
                           Plaintiff,

            vs.

   PRIDE N’ LIVING HOME CARE,
   INC.,

                   Defendant.
________________________________________________________________________

        PLAINTIFF’S COLLECTIVE AND CLASS ACTION COMPLAINT

       Plaintiff Danielle Reed (“Plaintiff”), individually and on behalf of all other

similarly situated current and former employees of Pride N’ Living Home Care, Inc.

(“Defendant”), and on behalf of the members of the proposed Minnesota Rule 23 Class,

brings this action against Defendant for damages and other relief relating to violations of

the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) and the Minnesota Fair

Labor Standards Act, Minn. Stat. § 177.21, et seq. (“MFLSA”). Plaintiff states the

following as her claims against Defendant:

                                        OVERVIEW

       1.         Plaintiff brings claims to recover unpaid overtime compensation under §

216(b) of the FLSA. She brings these claims as a putative collective action, individually,

and on behalf of and all current or former home care workers employed by Defendant at

any time within three years prior to the filing of this Complaint to the present.
      CASE 0:18-cv-02906-PJS-DTS Document 1 Filed 10/11/18 Page 2 of 14



       2.     Plaintiff also brings claims to recover unpaid overtime compensation under

the MFLSA, Minn. Stat. § 177.25. Plaintiff brings these claims as a class pursuant to Rule

23 of the Federal Rules of Civil Procedure.


                                     THE PARTIES

Plaintiff

       3.     Plaintiff Danielle Reed is a citizen of the United States domiciled in the City

of Fridley, State of Minnesota. Plaintiff was employed by Defendant as a home care

worker, specifically a Personal Care Assistant (“PCA”), from approximately June 2015 to

June 2017.

       4.     Pursuant to 29 U.S.C. § 216(b), Plaintiff Reed consents in writing to be a

party to the FLSA claims asserted. Her consent form is attached as Exhibit A. As this case

proceeds, it is likely other individuals will file consent forms and join as opt-in plaintiffs.

       5.     Plaintiff, those similarly situated, and the proposed Minnesota Rule 23 Class

are or were employees of Defendant within the meaning of the FLSA, 29 U.S.C. §

203(e)(1) and/or the MFLSA, Minn. Stat. §§ 177.23 and 177.24.

       6.     This action is brought as a putative collective action under the FLSA for

failure to pay federally mandated overtime compensation.

       7.     This action is also brought as a class action pursuant to Fed. R. Civ. P. 23 to

remedy violations of the MFLSA, for failure to pay employees proper overtime wages for

hours worked each week over forty-eight (48).




                                               2
         CASE 0:18-cv-02906-PJS-DTS Document 1 Filed 10/11/18 Page 3 of 14



         8.    Defendant has willfully engaged in a pattern, policy, and practice of unlawful

conduct for the actions alleged in this Complaint, in violation of the federal and state rights

of Plaintiff, those similarly situated, and members of the proposed Minnesota Rule 23

Class.

Defendant

         9.    Defendant is a Minnesota corporation with its principal place of business

located in Fridley, Minnesota. Defendant is a home care service provider that provides in

home health care services to children and adults. The services Defendant provides includes

personal care, skilled and private duty nursing, pediatric services, companionship, and

respite care services.

         10.   Defendant is or has been an enterprise engaged in commerce or in the

production of goods or services for commerce within the meaning of 29 U.S.C. § 203(s)(1),

and, upon information and belief, Defendant has had an annual gross volume of sales made

or business done of not less than $500,000 at all relevant times.

         11.   Plaintiff, and all those similarly situated, are or were individual employees

engaged in commerce or in the production of goods or services for commerce as required

by 29 U.S.C. § 207.

         12.   At all relevevant times, Defendant is, and has been, an “employer” of

Plaintiff, those similarly situated, and the proposed Minnesota Rule 23 Class within the

meaning of the FLSA, 29 U.S.C. § 203(d) and the MFLSA, Minn. Stat. §§ 177.23 and

177.24.



                                              3
      CASE 0:18-cv-02906-PJS-DTS Document 1 Filed 10/11/18 Page 4 of 14



                                     JURISDICTION

       13.    This Court has subject matter jurisdiction under 29 U.S.C. § 216(b) and 28

U.S.C. § 1331. Plaintiff’s claims arise under § 207(a) of the FLSA. Additionally, this

Court has personal jurisdiction over Defendant, since Defendant conducts business in the

District of Minnesota.

       14.    The Court also has supplemental jurisdiction, pursuant to 29 U.S.C. § 1367,

over the state law claims asserted, as the state and federal claims derive from a common

nucleus of operative fact.

                                          VENUE

       15.    Venue is proper in this District under 28 U.S.C. § 1391(b)(1) as Defendant

is domiciled within this District and under 28 U.S.C. § 1391(b)(2), as a substantial part of

the events giving rise the claims occurred in this District.

                COLLECTIVE AND CLASS ACTION DEFINITIONS

       16.    The group of similarly situated employees sought to be certified under the

FLSA, 29 U.S.C. § 216(b), as a collective action is defined as:

              All current or former home care workers employed by Defendant at
              any time since three years prior to filing this Complaint to the present
              (the “FLSA Collective”).

       17.    The class of similarly situated employees sought to be certified under Fed.

R. Civ. P. 23(a) and 23(b) as a class action under the MFLSA is defined as:

              All current and former home care workers employed by Defendant at
              any time since three years prior to filing this Complaint to the present
              (the “Minnesota Rule 23 Class”).



                                              4
      CASE 0:18-cv-02906-PJS-DTS Document 1 Filed 10/11/18 Page 5 of 14



                             FACTUAL ALLEGATIONS

      18.    Plaintiff re-alleges and incorporates by reference all allegations in the

preceding paragraphs.

      19.    Plaintiff, those similarly situated, and the members of the proposed FLSA

Collective and Minnesota Rule 23 Class are or were employed by Defendant as home care

workers to provide companionship and related in-home care services for the elderly, ill or

disabled.

      20.    Defendant has suffered and permitted Plaintiff to regularly work more than

forty (40) and/or forty-eight (48) hours in certain workweeks. Upon information and belief,

Defendant has also suffered and permitted the members of the FLSA Collective, and

members of the Minnesota Rule 23 Class to regularly work more than forty (40) and/or

forty-eight (48) hours in certain workweeks.

      21.    Plaintiff and those similarly situated were not compensated in accordance

with the FLSA and/or the MFLSA because they were not paid proper overtime wages for

all hours worked over forty (40) and/or forty-eight (48) hours per workweek. Specifically,

rather than paying them 1.5 times their regular rate of pay for all hours worked over forty

(40) in a workweek, which is required by the FLSA (29 U.S.C. § 207), and/or over forty

eight (48) in a workweek, which is required by the MFLSA (Minn. Stat. § 177.25),

Defendant paid them “straight time” for all of their overtime hours worked.

      22.    Defendant is aware, or should have been aware, that Plaintiff, the FLSA

Collective, and members of the Minnesota Rule 23 Class perform work that requires them

to work overtime. Defendant assigned Plaintiff’s work schedule and required Plaintiff,

                                               5
      CASE 0:18-cv-02906-PJS-DTS Document 1 Filed 10/11/18 Page 6 of 14



those similarly situated, and members of the Minnesota Rule 23 Class to report their work

hours via bi-weekly timesheets, which routinely reflected overtime hours.

       23.    During her employment with Defendant, Plaintiff’s hours have varied from

week to week. In certain workweeks, Defendant required Plaintiff to work double shifts

due to staffing/scheduling needs. As a result, Plaintiff routinely worked long hours to

ensure her client received the care he needed. On average, Plaintiff typically worked

approximately fifty (50) to (80) hours per week, depending on the needs of her client each

workweek.

       24.    When Plaintiff was hired by Defendant, Plaintiff inquired to Defendant about

whether it paid Personal Care Attendants overtime pay. Defendant informed her that it did

not, and that all work hours would be paid at her regular hourly rate.

                      COLLECTIVE ACTION ALLEGATIONS

       25.    Plaintiff re-alleges and incorporates by reference all allegations in all

preceding paragraphs.

       26.    Plaintiff brings Count I of this action individually and on behalf and all

similarly situated individuals in the proposed FLSA Collective.

       27.    Pursuant to the FLSA, 29 U.S.C. § 207, employers are generally required to

pay overtime compensation at an hourly rate of 1.5 times an employee’s regular rate of pay

for hours worked over forty (40) in a workweek.

       28.    The FLSA contains an exemption from overtime for “domestic workers”

who provide companionship and other services to individuals who were unable to care for



                                             6
      CASE 0:18-cv-02906-PJS-DTS Document 1 Filed 10/11/18 Page 7 of 14



themselves and also contains an exemption for live in domestic service workers. 29 U.S.C.

§§ 213(b)(21) and 213(a)(15).

      29.    In October 2013, the United States Department of Labor determined that

these exemptions do not apply to domestic-service workers employed by third-party

agencies or employers.

       30.    Beginning on January 1, 2015, the regulations provide that domestic-service

workers employed by third-party agencies or employers are not exempt from the FLSA’s

minimum wage and overtime requirements. 29 C.F.R. § 552.109(a).

       31.    As of January 1, 2015, all domestic-service workers employed by third-party

agencies or employers are entitled to overtime compensation at an hourly rate of 1.5 times

the employee’s regular rate of pay for hours worked over forty (40) in a work week.

       32.    Plaintiff, and on information and belief, the FLSA Collective, routinely

worked over forty (40) hours per workweek without receiving proper overtime

compensation for their overtime hours worked.

       33.    For example, Plaintiff’s schedule was typically to arrive at the client’s home

at approximately 7:00 a.m.      She typically provided services for him until at least

approximately 7:00 p.m. Her client needed extensive care because he was a quadriplegic.

She worked this schedule, for instance, during her last weeks of employment. Even so,

Defendant only paid her an hourly rate for all her hours worked, regardless of whether they

were overtime hours.




                                             7
      CASE 0:18-cv-02906-PJS-DTS Document 1 Filed 10/11/18 Page 8 of 14



       34.    Defendant has violated the provisions of the FLSA, 29 U.S.C. §§ 207 and

215(a)(2), by not paying domestic-service workers, like Plaintiff and the FLSA Collective,

overtime as required by law.

       35.    Despite the Department of Labor’s position that domestic-service workers

employed by third-party agencies or employers are not exempt from the FLSA’s minimum

wage and overtime requirements, Defendant has maintained its practice of not paying the

proper overtime compensation to Plaintiff and the FLSA Collective.

       36.    Defendant knowingly, willfully, or in reckless disregard of the law,

maintained an illegal practice of failing to pay Plaintiff and the FLSA Collective proper

overtime compensation for all hours worked over forty (40).

             MINNESOTA RULE 23 CLASS ACTION ALLEGATIONS

       37.    Plaintiff re-alleges and incorporates by reference all allegations in the

preceding paragraphs.

       38.    Pursuant to Fed. R. Civ. P. 23(a) and 23(b), Plaintiff bring Counts II and III

of this action individually and on behalf of all similarly situated individuals in the

Minnesota Rule 23 Class.

       39.    The persons in the Minnesota Rule 23 Class are so numerous that joinder of

all members of the proposed Minnesota Rule 23 Class is impracticable. While the precise

number of class members has not been determined at this time, Defendant, on information

and belief, has employed at least 100 individuals as home care workers during the

applicable statute of limitations period. Plaintiff and the proposed Minnesota Rule 23 Class

have been equally affected by Defendant’s violations of law.

                                             8
      CASE 0:18-cv-02906-PJS-DTS Document 1 Filed 10/11/18 Page 9 of 14



       40.      There are questions of law and fact common to the proposed Minnesota Rule

23 Class that predominate over and questions solely affecting individual members of the

proposed Minnesota Rule 23 Class, including but not limited to the following:

             a. Whether Defendant violated Minnesota law for failure to pay all
                overtime wages due and owing;
             b. The proper measure and calculation of damages; and
             c. Whether Defendant’s actions were willful or in good faith.

       41.      Plaintiff’s claims are typical of those members of the Minnesota Rule 23

Class. Plaintiff, like other members of the proposed Minnesota Rule 23 Class, was subject

to Defendant’s practices and policies described in this Complaint. Further, Plaintiff’s job

duties are typical of the Minnesota Rule 23 Class, as all class members are or were home

care workers.

       42.      Plaintiff will fairly and adequately protect the interest of the proposed

Minnesota Rule 23 Class and has retained counsel experienced in complex wage and hour

class and collective action litigation.

       43.      This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(3) because questions of law or fact predominate over any questions affecting

individual class members, and a class action is superior to other methods in order to ensure

a fair an efficient adjudication of this controversy because, in the context of wage and hour

litigation, individual plaintiffs lack the financial resources to vigorously prosecute separate

lawsuits in federal court against large corporate defendants. Class litigation is also superior

because it will preclude the need for unduly duplicative litigation resulting in inconsistent




                                              9
     CASE 0:18-cv-02906-PJS-DTS Document 1 Filed 10/11/18 Page 10 of 14



judgments pertaining to Defendant’s policies and practices. There do not appear to be any

difficulties in managing this class action.

       44.     Plaintiff intends to send notice to all members of the proposed Minnesota

Rule 23 Class to the extent required by Fed. R. Civ. P. 23.

                                   CAUSES OF ACTION

                         COUNT I – OVERTIME WAGES
               FAIR LABOR STANDARDS ACT – 29 U.S.C. § 201, et seq.
                      On Behalf of Plaintiff and the FLSA Collective

       45.     Plaintiff individually, and on behalf of the FLSA Collective, re-alleges and

incorporates by reference all allegations in all preceding paragraphs.

       46.     The FLSA, 29 U.S.C. § 207, requires employers to pay non-exempt

employees 1.5 times the regular rate of pay for all hours worked over forty (40) hours per

workweek.

       47.     Defendant suffered and permitted Plaintiff and the FLSA Collective to

routinely work more than forty (40) hours in a workweek without proper overtime

compensation as required by the FLSA, 29 U.S.C. § 201 et seq. and its implementing

regulations.

       48.     Defendant knew, or showed reckless disregard for the fact, that it failed to

pay these individuals proper overtime compensation in violation of the FLSA.

       49.     Defendant’s failure to comply with the FLSA overtime protections caused

Plaintiff and the FLSA Collective to suffer loss of wages and interest thereon.

       50.     Plaintiff and the FLSA Collective are entitled to unpaid overtime, liquidated

damages, and attorney’s fees and costs under the FLSA.

                                              10
         CASE 0:18-cv-02906-PJS-DTS Document 1 Filed 10/11/18 Page 11 of 14



                                COUNT II – OVERTIME WAGES
                              VIOLATION OF THE MINNESOTA
                FAIR LABOR STANDARDS ACT – Minn. Stat. § 177.21, et seq.
                   On Behalf of Plaintiff and the Proposed Minnesota Rule 23 Class

          51.      Plaintiff, individually and on behalf of the proposed Minnesota Rule 23

Class, re-alleges and incorporates all allegations in all preceding paragraphs.

          52.      Plaintiff and the proposed Minnesota Rule 23 Class were or are employees

of Defendant within the meaning of the MFLSA, Minn. Stat. §§ 177.23 and 177.24.

          53.      Defendant was or is the employer of Plaintiff and the proposed Minnesota

Rule 23 Class within the meaning of the MFLSA, Minn. Stat. §§ 177.23 and 177.24.

          54.      The MFLSA requires employers to pay their employees for hours worked

over forty-eight (48) in an individual work week at a rate no less than one and one-half

times their regular hourly rate of pay.

          55.      When Defendant paid Plaintiff and the Minnesota Rule 23 Class straight

time, rather the required one and one-half times their regular hourly rate for hours worked

over forty-eight (48) in a workweek, it violated the MFLSA.

          56.      The foregoing conduct constitutes a willful violation of the MFLSA within

the meaning of Minn. Stat. § 541.07.

          57.      As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff

and the Minnesota Rule 23 Class have suffered damages in an amount to be determined at

trial.




                                                11
     CASE 0:18-cv-02906-PJS-DTS Document 1 Filed 10/11/18 Page 12 of 14



                                    RELIEF SOUGHT
        WHEREFORE, Plaintiff, individually and on behalf of the proposed FLSA

Collective, prays for relief as follows:

        1.    Permitting this case to proceed as a collective action under § 216(b) of the

FLSA and ordering notice to the putative plaintiffs at the earliest opportunity to ensure

their claims are not lost to the FLSA statute of limitations;

        2.    Judgment that Plaintiff and those similarly situated are entitled to the

overtime protections under the FLSA;

        3.    Judgment against Defendant for violation of the overtime provisions of the

FLSA;

        4.    Judgment that Defendant’s violations of the FLSA were willful;

        5.    An award to Plaintiff and those similarly situated in the amount of unpaid

overtime wages and liquidated damages;

        6.    An award of any pre- and post-judgment interest;

        7.    An award of reasonable attorneys’ fees and costs;

        8.    Leave to add additional plaintiffs and/or state law claims by motion, the filing

of written consent forms, or any other method approved by the Court; and

        9.    Such further relief as may be necessary and appropriate.

        WHEREFORE, Plaintiff as a class representative, individually and on behalf of

the proposed Minnesota Rule 23 Class, prays for relief as follows:




                                             12
        CASE 0:18-cv-02906-PJS-DTS Document 1 Filed 10/11/18 Page 13 of 14



         1.     Certification of this action as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of the proposed Minnesota Rule 23 Class, and the appointment of Plaintiff as class

representative and her counsel as class counsel;

         2.     Judgment against Defendant for an amount equal to Plaintiff’s and the

proposed Minnesota Rule 23 Class’ unpaid overtime wages;

         3.     Judgment that Defendant’s conduct as described herein be determined and

adjudicated to be in violation of the MFLSA;

         4.     A finding that Defendant’s violations are willful;

         5.     An amount equal to Plaintiff’s and the proposed Minnesota Rule 23 Class’

damages as liquidated damages;

         6.     An award of any pre- and post-judgment interest;

         7.     An award of reasonable attorneys’ fees and costs; and

         8.     Such further relief as the Court deems just and equitable.

                                          JURY DEMAND

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff, on behalf

of the putative FLSA Collective and proposed Minnesota Rule 23 Class demands a trial by

jury.




                                               13
     CASE 0:18-cv-02906-PJS-DTS Document 1 Filed 10/11/18 Page 14 of 14



Dated: October 11, 2018

                                         Respectfully Submitted:

                                         By /s/ Michele R. Fisher
                                         Michele R. Fisher
                                         MN Bar No. 303069
                                         fisher@nka.com
                                         Neil D. Pederson
                                         MN Bar No. 0397628
                                         npederson@nka.com
                                         NICHOLS KASTER, PLLP
                                         4600 IDS Center, 80 S. 8th Street
                                         Minneapolis, Minnesota 55402
                                         Telephone: (612) 256-3200
                                         Facsimile: (612) 215-6870

                                         ATTORNEYS FOR PLAINTIFF AND
                                         THE PUTATIVE FLSA COLLECTIVE
                                         AND MINNESOTA RULE 23 CLASS




                                    14
